Citation Nr: 1131392	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  99-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD), generalized anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to August 1973. 
 
This appeal comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In August 2010, the Board denied the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, generalized anxiety disorder, and depression.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In March 2011, the Court granted a joint motion for remand and vacated the August 2010 decision


FINDINGS OF FACT

1.  The Veteran's statements regarding his in-service stressors are of minimal probative value and raise grave questions as to his credibility.
 
2.  The appellant has not been diagnosed with PTSD based on an independently verified in-service stressor.
 
3.  A psychosis was not compensably disabling within a year of the Veteran's separation from active duty.

4.  There is no competent or credible evidence of a nexus between any diagnosed psychiatric disorder, to include a major depressive disorder and generalized anxiety disorder, and service.




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, depression, and generalized anxiety disorder, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307. 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April and October 2002, June 2003, and March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The claim was most recently readjudicated in March 2010.  The RO provided notice of the regulation regarding a PTSD claim based on an in-service personal assault in the July 2008 supplemental statement of the case.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service and personnel treatment records and VA treatment records.  The appellant submitted records from the Social Security Administration.  The RO on September 3, 2003 contacted the Jacksonville, North Carolina, Police Department in an attempt to verify one of the claimant's in-service stressors.  Later in September 2003, the Jacksonville, North Carolina, Police Department indicated that they did not have a written report regarding the in-service stressor.  Hence, the requested response to the September 3, 2003 request for information has been obtained.

The Veteran alleges that his service treatment records are incomplete.  In particular, he asserts that he was treated in service for ankle and head injuries.  The Board acknowledges that the claimant's entrance examination is not of record.  The Veteran, however, completed a replacement report of medical history in November 1971.  Therefore, his entrance examination report has been missing since 1971, well before the alleged assault in 1972 that purportedly necessitated treatment for a head injury.  In a separate decision regarding entitlement to service connection for osteoarthritis, the Board has directed the RO to search for hospitalization records for treatment of ankle symptomatology in 1970 and 1971, also well before the alleged 1972 assault.  Significantly, however, while the appellant reported a history of foot trouble in service, as well as several other disorders, he specifically denied any history of a head injury at his separation examination.  This damages the credibility of the appellant's assertions.  While the appellant is competent to report his own experience, the Board may consider his personal interest in the outcome of a case when evaluating his credibility.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)  

The Board places greater weight on the claimant's medical history at the time of his separation from service than on his current claim of entitlement to monetary compensation based on a retrospective recollection of sustaining a head injury in service.  Simply put, the Board finds that the Veteran is not credible.  Therefore, another search for missing service treatment records regarding treatment of an alleged head injury is unnecessary, and would be futile.  The Board finds that his service treatment records are sufficiently complete for the purpose of adjudicating the claim of entitlement to service connection for a psychiatric disorder.

The March 2011 joint motion, granted by the Court in March 2011, states in essence that VA failed in its duty to assist in obtaining morning reports.  In January 2004, VA requested morning reports from the National Personnel Records Center for the periods from April to August 1971 and from December 1971 to February 1972.  The National Personnel Records Center did not respond to this request.  That facility, however, does not have morning reports for the United States Marine Corps.  See M21-MR Part III, para iii.2.E.35.g.  To the extent that unit morning reports are kept by the United States Marine Corps, those reports only contain limited information, such as periods of confinement and hospitalization.  See MARINE CORPS ORDER P1070.12K W/CH 1, CHRONOLOGICAL RECORD, TABLE 4.2, RULES 23, 35.

The Veteran alleges that he has PTSD as a direct result of being the victim of three assaults.  The first was a purported assault by a group of civilian youths in Jacksonville, North Carolina, in 1971.  The second was being the victim of a purported robbery with a knife by fellow Marines on a train in France on New Year's Day in 1972, which was not formally investigated.  The third was a purported barroom assault by a fellow Marine in Greece in 1972, which resulted in getting stitches and having an infection.  See, e.g., December 2002 stressor statement.  

The first two stressors did not involve hospitalizations or confinements.  Therefore, a request for morning reports regarding those stressors would be futile.  See MARINE CORPS ORDER P1070.12K.  The Veteran did testify that he received a 10-day on-ship restriction aboard the USS INCHON following the barroom fight.  Hearing Transcript, page 16.  He, however, has not alleged that he received a confinement.  The available service personnel records contain an offenses and punishments page that does not show that he was put on a 10-day restriction following the barroom altercation.  This fact damages the appellant's credibility.  He also testified that he brought to sick bay, had his head wound stitched up, and treated again the next day for an infection.  Id.  He, however, has not alleged that he was hospitalized for that head wound.  Moreover, the service treatment records do not show any treatment for a head injury in 1972.  Therefore, a request for morning reports regarding the alleged barroom fight stressor would also be futile.  It must be recalled that the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  In connection with the search for documents, this duty is limited to specifically identified documents that, by their description, would be facially relevant and material to the claim."  Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992).
 
VA did not provide the Veteran with an examination in connection with his claim.  The Board finds that an examination was not necessary to decide the merits of this claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold for the duty to provide an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, however, the evidence of record is sufficient to decide the claim.  
 
While the Veteran has a diagnosis of PTSD, his alleged in-service stressors are not verified.  As a noncombat veteran, his statements alone cannot establish the existence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Without a corroborated stressor, there is no reason for VA to provide an examination or obtain an opinion in connection with this part of the claim.
 
With respect to entitlement to service connection for a psychiatric disorder other than PTSD, the Veteran's service treatment records do not show a diagnosis of a psychiatric disorder.  As the joint motion notes, a December 2003 VA psychologist's note states that the appellant's "depression, which has been present for the past 5-6 years is due to a number of psychosocial stressors: his time in the service, his health problems, finances, marital problems, and life disappointments."  December 29, 2003, VA treatment record.  The joint motion directs "the Board to provide an adequate statement of reasons or bases on the issue of whether [the Veteran] is entitled to a VA psychiatric examination which takes into account the December 29, 2009, VA treatment note."  Joint motion, page 3.  

While there is medical evidence relating the claimant's depression to active service, as explained above, the Board finds that the Veteran's report of his in-service history to be incredible.  Thus, there is no reason for VA to provide an examination or obtain an opinion in connection with this part of the claim because any examination or opinion would be based on a reporting by the appellant that the Board does not find credible.   Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).
 
There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 12, 2010).  This liberalized regulation does not apply in this case, however, since the appellant is not claiming a stressor based on fear of hostile military or terrorist activity. 
 
In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).
 

Analysis
 
The Veteran alleges that he has PTSD as a direct result of being the victim of three assaults.  The first was a purported assault by a group of civilian youths in Jacksonville, North Carolina, in 1971.  The second was a purported robbery with a knife by fellow Marines on a train in France on New Year's Day in 1972, which was not formally investigated.  The third was a purported barroom assault by a fellow Marine in Greece in 1972, which resulted in getting stitches and having an infection.  See, e.g., December 2002 stressor statement.  He claims that he was placed on a 10-day restriction on his ship.  Significantly, however, the evidence does not corroborate the appellant's assertion that he was the victim of an in-service assault at any time during his military service.  His service treatment and personnel records are completely negative for evidence of any such incidents.  The service personnel records, including the offenses and punishments page, do not corroborate his assertion that he was put on a 10-day restriction following the barroom altercation.  Moreover, the service treatment records do not show any treatment for a head injury in 1972.  Indeed, while the Veteran listed several specific problems at separation he specifically denied any history of head injuries, and the separation examination did not reveal the presence of any residual scar, let alone any residual head injury.  This fact demonstrates the appellant's lack of credibility.
 
As for the first two assaults, the Veteran has not supplied any evidence, such as statements from former fellow Marines, setting forth the details of the first two events.  The Veteran has merely identified one of his Marine assailants at his June 2002 Board hearing (see hearing transcript, page 15) and submitted a photocopy of part of a yearbook showing the picture of that individual.  In September 2003, the Jacksonville, North Carolina, Police Department indicated that no written report was available to corroborate the Veteran's assertion of an assault.  

In May 2009, the appellant submitted a statement from a fellow Marine who said that he saw the Veteran being assaulted in-service in a barroom.  The appellant also identified his Marine assailant at his June 2002 Board hearing (see hearing transcript, page 18) and submitted a photocopy of part of a yearbook showing the picture of that individual.  The November 1997 VA general medical examination revealed a small, well-healed scar on the occipital area of the skull with a non-tender depression under the scar.  While this examination report establishes that the appellant now has a head scar it does not establish when he incurred a head injury.  Indeed, the Board places greater weight on the Veteran's specific denial of a history of a head injury at his 1972 separation examination, on the absence of a head scar at that 1972 examination, and on the lack of service treatment records showing treatment for a head injury, than on the appellant's current assertion that he was the victim of in-service assaults in a bar and the statement of a fellow serviceman prepared decades postservice.  In light of the records prepared in-service, the appellant's current statements regarding his in-service stressors are of minimal probative value and raise grave questions as to his credibility.  Cartright. 
 
Taken together, the evidence preponderates against finding that any alleged stressor actually occurred.  The only evidence to the contrary comes from the Veteran and from a fellow Marine.  As noted above, the appellant's statements, and the statement of a fellow Marine, by themselves, are not sufficient.  Absent credible corroborating evidence that the claimed in-service stressor actually occurred, the appellant cannot meet the criteria for service connection for PTSD.  Accordingly, entitlement to service connection for PTSD is not warranted.  
 
Turning to the question of entitlement to service connection for a psychiatric disorder other than PTSD, a December 2003 VA treatment record shows diagnoses of major depressive and generalized anxiety disorders.  The Board has reviewed all of the evidence of record to include service treatment records, Social Security, VA treatment, and VA examination records.  Significantly, post-service treatment records and examination reports do not include any opinion linking any psychiatric disorder other than PTSD to service except for the December 29, 2003, VA treatment note.  These records also do not reveal any competent evidence of a psychosis during service or a compensably disabling psychosis within a year of the Veteran's separation from active duty.  
 
A review of the service treatment records, including the Veteran's August 1973 separation examination, reveals no finding or diagnosis of a chronic psychiatric disability.  While the claimant reported a history of nervous trouble on the November 1971 replacement report of medical history and at his separation examination, he denied frequent trouble sleeping, frequent or terrifying nightmares, or depression or excessive worry.  More significantly, despite his in-service complaint, the appellant was clinically evaluated as psychiatrically normal, and a psychiatric disorder was not diagnosed.  
 
A medical opinion cannot be rejected solely on the rationale that it was based on history given by the claimant without first testing credibility of the history on which it was based.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Board, however, gives the opinion of the December 2003 VA treating psychologist no weight because it was based on the appellant's history that, as discussed above, the Board finds incredible.

The Veteran has submitted a newspaper article suggesting a link between head injuries and depression.  Standing alone, the newspaper article is a general article, and it does not discuss the particulars of this appellant's claim.  Hence, it is not sufficient.   Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Also, as noted above, the Board does not find the claimant credible as to his assertion of an in-service head injury during a barroom assault.

As for continuity of symptomatology, to the extent the Veteran is claiming such continuity, for the same reasons as stated above, the Board does not find him credible.  Moreover, the December 29, 2003 VA treatment note indicates that he has only had symptoms of depression for the past five to six years, i.e., since 1997.  As noted above, the Veteran last served on active duty in 1973.  

Currently, the only evidence supporting the claim that a psychiatric disorder is due to service is the statements and testimony of the Veteran.  A psychiatric disorder is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as specific psychiatric symptomatology, he is not competent to offer a medical opinion linking a psychiatric disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").
 
There is competent evidence that the Veteran has had anxiety and depressive disorders, however, without competent and credible evidence linking any current disorder to service the benefit sought on appeal cannot be granted.  
 
The claim is denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, generalized anxiety disorder, and depression, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


